Citation Nr: 1620331	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for sciatic nerve damage with residual left leg pain, numbness in toes, and burning sensation in the left heel.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran had active service from August 1964 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in January 2010, and a copy of the hearing transcript is of record.

This claim was previously before the Board in January 2015, when the claim was remanded for additional development.  A May 2015 supplemental statement of the case was most recently issued and the case is once again before the Board.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's claimed sciatic nerve damage with residual left leg pain, numbness in toes, and burning sensation in the left heel, diagnosed as peripheral neuropathy, did not result from carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for sciatic nerve damage with residual left leg pain, numbness in toes, and burning sensation in the left heel have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R.  § 3.361 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he experienced increased pain as a result of a 2001 VA lumbar spine surgery and negligent follow-up care.  

Specifically, he asserts that the VA surgeon cut his sciatic nerve, resulting in constant pain in his left leg, constant numbness in his toes, and a burning sensation in the left heel. As such, he claims entitlement to VA disability benefits under 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  See 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability due to VA medical care, VA compares the Veteran's condition immediately before the beginning of the relevant care or treatment to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

According to the applicable regulations, 'informed consent' means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that 'the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk').

To determine whether a claimant has given his informed consent, the Board will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.; 38 CFR § 3.361(d)(2).

Having thus set forth the applicable legal criteria, the Board now turns to the pertinent facts of record.  

By way of background, the Veteran underwent an initial microlumbar discectomy in October 1999 with a private neurosurgeon.  Prior to the surgery, the Veteran reported severe left hip pain with radiating pain down the left leg for the previous 6 days.  He also noticed numbness in the leg and groin, loose bowel movements, and poor erections.  On examination, the Veteran walked with an antalgic gait. Range of motion (ROM) was limited.  He had absent ankle jerks bilaterally, sensory loss in the back of the leg, but relatively good strength.  An MRI revealed a large disc herniation at left L5/S1 occluding the majority of the spinal canal.  No complications from the surgery were noted.  A November 1999 post-operative note indicates that leg pain, numbness, and mobility had improved.  The Veteran was not taking much pain medication.  On examination, the excision looked good. ROM had improved.  Straight leg rising was negative.  His strength was good but reflexes were still diminished. 

In November 2001, the Veteran underwent a left L5-S1 hemilaminectomy, medial facetectomy and microlumbar discectomy with the VA.  The Veteran presented with a 6 week history of increased pain and burning in the left foot.  Examination revealed an absent Achilles reflex and hypesthesia in the S1 nerve root distribution. He was unable to do toe lifts well on the left side.  An MRI showed a recurrent disk at L5-S1 on the left side.  

Following surgery, no complications were noted.

A January 2002 VA treatment record indicates that the Veteran complained of continued lower back pain and left foot numbness.  His pain was a 6 out of 10.  The Veteran underwent an epidural steroid injection. VA pain clinic notes dated March 2002 and May 2002 reflect that the Veteran complained of chronic low back and leg pain at a level of 7 out of 10 with medication.  The Veteran reported taking 7 to 10 Vicodin per day with temporary relief.  On examination, a straight leg rising test was positive.  An October 2002 private MRI of the lumbosacral spine revealed a large focus of abnormal signal involving the left lateral recess.  The examiner noted uncertainty as to whether it represented a disc extrusion or was secondary to post-operative epidural fibrosis.

A May 2004 private neurosurgical consultation notes that the Veteran was pain-free following his initial surgery for about a year.  However, he was never pain-free after he had his second surgery at the VA. Overall, his symptoms were getting worse. The Veteran underwent a left S1 selective transforaminal nerve root injection under fluoroscopic guidance.  In July 2004, the Veteran underwent a third L5-S1 microlumbar discectomy by his private neurosurgeon.  At a July 2006 private neurosurgical consultation, the Veteran reported that he was doing well after the third surgery, but over the last year noticed his pain was returning.  He described his pain as a burning in his heel involving the toes, as well as some pain in his posterior calf.  On examination, left ankle jerk was diminished. The examiner assessed radicular symptoms.

During the January 2010 RO hearing, the Veteran and his wife testified that there were no complications after the initial 1999 surgery.  

The Veteran stated that he injured himself about 13 months later. 

After he underwent the second surgery in 2001 at the VA, he began to feel pain in his foot and numbness in his toes.  However, VA treatment providers stated there was nothing they could do for him other than prescribing Vicodin and Oxycodone for pain.  The Veteran returned to his private treatment provider for a third surgery.  The private surgeon told the Veteran that his back 'looked like a junk yard when he opened it up.'  

Although the Veteran admits that the third surgery relieved some pain, he still had a pain level of a 6 out of 10 and has not been able to return to work since the second surgery.

In April 2015, the Veteran's claim was reviewed by a VA examiner.  The VA examiner, opined that it is less likely than not that the Veteran incurred additional disability as a result of VA medical care, including the November 2001 left L5-S1 hemilaminectomy, medial facetectomy and microlumbar discectomy and any follow up treatment.  He noted that the pre-op evaluation and procedure explanation to the Veteran, including the risks and benefits of the procedure were appropriate, informed consent was properly executed.  He stated that records do not document any intra-operative or post-op complications.  There are no other opinions of record.

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for his claimed sciatic nerve damage with residual left leg pain, numbness in toes, and burning sensation in the left heel, diagnosed as peripheral neuropathy.  The April 2015 VA examiner determined that it was less likely than not that the Veteran incurred additional disability as a result of the VA medical care in 2001.  Without establishing such a cause and effect relationship (i.e., no proximate cause), there is no need to address the question of whether there was carelessness, negligence, etc. in his treatment. 

Even if the Board were to concede the presence of qualifying additional disability, the weight of the evidence does not establish that the Veteran's claimed disability, diagnosed as peripheral neuropathy, is due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable and that the best evidence in this case provides evidence against this claim.  

The April 2015 VA examination clearly addresses this question.  There are no other medical opinions of record which address these concerns. 

The April 2015 VA examiner opined that the Veteran's claimed disability was less likely than not the result of carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the VA.  He noted that the records do not document any operative or post-op complications.  The VA examiner stated that prior to the November 2001 surgery, radiographic studies had shown the Veteran was predisposed to recurrence of his L5-S1 lesions even after his initial non-VA surgery in 1999.  He additionally opined that it was less likely than not that his claimed disability was due to an event not reasonable foreseeable.  He rationalized that no intra-operative or post-op abnormal event was noted in the records. 

It is important for the Veteran to understand that the Board is not disputing the fact that the Veteran has many problems associated with his spine.  However, the VA examiner noted that risks and benefits of the procedure were given to the Veteran, prior to his surgery, and informed consent was properly executed.  The Veteran chose to have the recommended treatment/procedure.  There are no other opinions of record addressing standard of care or foreseeability.

The Board has considered the Veteran and his wife's statements regarding a relationship between his surgery and his claimed disabilities.  They are certainly competent, even as a layman, to comment on things within the perception of his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran and his wife are not competent to opine on questions of causation, medical negligence, or reasonable foreseeability of medical risks particular to the November 2001 surgery.  The difficulties of such a procedure are clear, and not always, unfortunately, successful.  

These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to their assertions, the medical evidence, as highlighted by the April 2015 examiner, shows that it was less likely than not that the Veteran incurred additional disability as a result of the VA medical care in 2001.  The Board finds the April 2015 VA opinion to be the most probative evidence.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  The Veteran was sent an October 2008 letter notifying him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded a VA examination for his claim in April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered the evidence of record, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claim for has been met.  38 C.F.R. § 3.159(c)(4).  

Discussion of the Veteran's January 2010 Decision Review Officer (DRO) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Moreover, sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in January 2015, in pertinent part, to obtain copies of the Veteran's informed consent, additional treatment records, and a VA examination and opinion.  These actions were accomplished, and there has been substantial compliance with the January 2015 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for sciatic nerve damage with residual left leg pain, numbness in toes, and burning sensation in the left heel, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


